DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-30 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A cable harness assembly, a cable having a pair of wires, the pair of wires have a twisted region and an untwisted region; and a connector assembly including an inner ferrule formed of a conductive material, the inner ferrule having a cable passageway extending through the inner ferrule and a separator disposed within the cable passageway, the untwisted region is disposed in the inner ferrule and the separator is disposed between the wires in the untwisted region, the inner ferrule with the separator individually surrounds each of the wires in the untwisted region.”
Therefore, claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 16 with the allowable feature being:” A method of assembling a cable harness assembly, providing a cable having a pair of wires and a braided shield disposed around the pair of wires, each of the wires having a conductor, and an inner contact crimped to the conductor, the pair of wires have a twisted region and an untwisted region; providing a connector including an inner ferrule attached to a housing, the housing having a plurality of terminal retention latches; inserting the inner contact of each of the wires through the inner ferrule into the housing, the inner contacts simultaneously engage the terminal retention latches to secure the cable to the housing and the untwisted region within the inner ferrule; and crimping an outer ferrule around the braided shield and the inner ferrule.”
Therefore, claim 16 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 21 with the allowable feature being:” A cable harness assembly, comprising: a cable having a pair of wires, the pair of wires have a twisted region and an untwisted region; and a connector assembly including an inner ferrule formed of a conductive material and an outer ferrule crimped over the inner ferrule, the inner ferrule having a cable passageway extending through the inner ferrule and a separator disposed within the cable passageway, the untwisted region is disposed in the inner ferrule and the separator is disposed between the wires in the untwisted region.”
Therefore, claim 21 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 26 with the allowable feature being:” A cable harness assembly, comprising: a cable having a pair of wires, the pair of wires have a twisted region and an untwisted region; and a connector assembly including an inner ferrule formed of a conductive material and a housing formed of an insulative material and attached to the inner ferrule, the inner ferrule having a cable passageway extending through the inner ferrule and a separator disposed within the cable passageway, the untwisted region is disposed in the inner ferrule and the separator is disposed between the wires in the untwisted region.”
Therefore, claim 26 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 30 with the allowable feature being:” A cable harness assembly, comprising: a cable having a pair of wires, the pair of wires have a twisted region and an untwisted region; and a connector assembly including an inner ferrule formed of a conductive material, the inner ferrule having a cable passageway extending through the inner ferrule and a separator disposed within the cable passageway, the untwisted region is disposed in the inner ferrule and the separator is disposed between the wires in the untwisted region, the inner ferrule has a first end and a second end, the separator separates the cable passageway into a pair of individual wire passageways, each of the wires is disposed in one of the individual wire passageways, the separator extends from the first end of the inner ferrule to the second end of the inner ferrule.”
Therefore, claim 30 is allowed.

Claims 1-4, 6-15, 17-20, 22-25, and 27-29 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 16, 21, and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 
                                                                                                                                                                                                       /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847